Sinkler, J.,
The auditing judge held that the interest bequeathed a remainderman, who takes by way of substitution in the event that a preceding contingent remainder does not vest, is a vested interest if the substitutionary remainderman is in existence at the death of decedent and his interest is not expressly subjected to any contingency; vested, subject to divestment should the preceding contingent remainder vest, and that this conclusion is not altered by the fact that provision is made for the substitution of the children of the remainderman in the event that the re-mainderman dies leaving children.
With these conclusions we agree, upon the authority of Neel’s Estate, 252 Pa. 394, Massey’s Estate, 235 Pa. *559289, and Carstensen’s Estate, 196 Pa. 325; and, independently of these decisions, upon the general principle that favors the construction of remainders as vested where possible.
Nothing can be added to the discussion by the learned auditing judge of the application of these conclusions to the instant case.
The exceptions are dismissed and the adjudication is confirmed absolutely.